*468It is considered and adjudged that said judgment be modified by vacating the 14th finding of fact made by the circuit court, and the same is accordingly done.
It is further considered and adjudged that the parties are entitled to an accounting to be made by the circuit court, or by a master commissioner appointed by it for that purpose, and it is ordered that the cause be remanded to said circuit court for the purpose of stating an account between said parties.
Davis, C. J., Spear, Shauck, Johnson, Donahue and O’Hara, JJ., concur.